



Exhibit 10.5


THE PROGRESSIVE CORPORATION
2017 GAINSHARING PLAN




1.    The Plan. The Progressive Corporation and its subsidiaries (other than ARX
Holding Corp. and its subsidiaries and other entities directly or indirectly
controlled by it (“collectively, “ARX”)) (collectively, "Progressive" or the
"Company") have adopted The Progressive Corporation 2017 Gainsharing Plan (the
"Plan") as part of their overall compensation program. The Plan is
performance-based, is not a form of commission compensation, and is administered
under the direction of the Compensation Committee of the Board of Directors of
The Progressive Corporation (the “Committee”). Payment under the Plan, if any,
is based on Company performance as defined by the Plan, not individual employee
performance. Plan years will coincide with Progressive’s fiscal years.


2.    Participants. Plan participants for each Plan year shall include all
officers and regular employees of Progressive, unless determined otherwise by
the Committee. Temporary employees and employees of ARX are not eligible to
participate in the Plan. The Gainsharing opportunity, if any, for those
executive officers who participate in The Progressive Corporation 2007 Executive
Bonus Plan, the 2017 Executive Annual Incentive Plan or, in either case, a
successor plan (each an “Executive Bonus Plan”) will be provided by the
applicable Executive Bonus Plan, although participants in that plan may also
participate in this Plan if and to the extent determined by the Committee.
Throughout this Plan, references to “executive officers” refer to executive
officers within the meaning of any Securities and Exchange Commission (“SEC”) or
New York Stock Exchange rule applicable to the Company.


3.    Gainsharing Formula. Annual Gainsharing Payments under the Plan will be
determined by application of the following formula:


Annual Gainsharing = Paid Eligible Earnings x Target Percentage x Performance
Factor
Payment


4.    Paid Eligible Earnings. Paid Eligible Earnings for any Plan year shall
mean and include the following: regular, Earned Time Benefit pay (excluding the
payout of unused Earned Time Benefit pay at termination), sick pay, holiday pay,
funeral pay, overtime pay, military make-up pay, shift differential, and
retroactive payments of any of the foregoing items, in each case received by the
participant during the Plan year for work or services performed as an officer or
employee of Progressive.


For purposes of the Plan, and notwithstanding the foregoing, Paid Eligible
Earnings shall exclude all other types of compensation, including, without
limitation: any short-term or long-term disability payments made to the
participant; the earnings replacement component of any workers’ compensation
benefit or award; any amounts paid pursuant to a judgment in, or settlement
related to, any action, suit or proceeding, whether in law or equity, to any
extent arising from or relating to a participant’s employment with the Company,
or work or services performed for or on behalf of the Company; any amount paid
under a separation allowance (or severance) plan; any bonus, Gainsharing or
other incentive compensation award (whether denominated, or payable, in cash or
equity), including, without limitation, payments from any discretionary cash
fund; any dividend payments or dividend equivalent amounts; any unused Earned
Time Benefit; and any other payment required by applicable law to be paid to a
participant by the Company and intended to replace all or any portion of wages
or earnings during a period of unemployment, whether due to illness, disability
or otherwise (including, but not limited to, payments made pursuant to any
statute, rule or regulation of a governmental authority relating to leave on
account of maternity, paternity, parental status or responsibility, or
sickness).


5.    Target Percentages. Target Percentages vary by position. Target
Percentages for Plan participants typically are as follows:


POSITION
TARGET %
Senior Executives and Executive Level Managers
60 - 150%
Business Leaders
35 - 60%
Directors and Senior Directors
20 - 35%
Middle Managers and Senior Managers
15 - 20%
Senior Professionals and Entry Level Managers
8 - 20%
Administrative Support and Entry Level Professionals
0 - 8%



Target Percentages will be established within the above ranges by, and may be
changed with the approval of, the Chief Human Resource Officer; provided that
the Chief Human Resource Officer may establish appropriate procedures to
evaluate the need for, and if appropriate, implement individual exceptions to,
the foregoing ranges. Target Percentages may be changed from year to year by the
Chief Human Resource Officer. The Chief Human Resource Officer may consult with
the Chief Executive Officer on any of the foregoing decisions. Notwithstanding
anything herein to the contrary, only the Committee may establish or modify the
Target Percentages for the Company’s executive officers.


If a participant’s Target Percentage changes during a Plan year, the Target
Percentages used to calculate such participant’s Annual Gainsharing Payment
hereunder shall be weighted appropriately to reflect such participant’s tenure
in each such position during the Plan year.


6.
The Performance Factor.



A.    Core Business Defined


The Performance Factor shall be determined by the performance of the Core
Business during the Plan year, pursuant to the procedures and calculations
described below. The “Core Business” shall be comprised of the following:
•
The Agency Auto business unit, consisting of the auto business produced by
independent agents or brokers, including Strategic Alliances Agency auto, but
excluding all Agency special lines businesses;

•
The Direct Auto business unit, consisting of the personal auto business produced
by phone, over the Internet, or via a mobile device, but excluding all Direct
special lines businesses;






--------------------------------------------------------------------------------





•
The special lines business unit, consisting of special lines business generated
by agents and brokers or directly by phone, over the Internet, or via a mobile
device;

•
The Commercial Lines business unit; and

•
The Property business unit.



Each of the Agency Auto, Direct Auto, special lines, Commercial Lines and
Property business units is referred to herein as a “Business Unit” or “Unit.”
Notwithstanding the foregoing descriptions, for all purposes under this Plan,
the following are excluded from the Core Business results (both growth and
profitability): results of the Professional Liability business, the Midland
Financial Group, Inc. and other businesses in run-off; results of the CAIP
Servicing Group; results of the Company’s Australian operations; flood insurance
policies, renters insurance policies, umbrella policies and related expenses;
and any results of any Commercial Lines product or program pursuant to which the
Company insures any transportation network company or other entity engaged in a
ride, cartage, or vehicle sharing business, operation, platform, or program or
in a business based on matching and/or sharing time, use and/or assets by and
among people and/or businesses.


B.    Matrices


For purposes of computing a performance score for the Core Business, operating
performance results for each Business Unit are evaluated using a performance
matrix for the Plan year. Each matrix assigns performance scores to various
combinations of profitability and growth outcomes for the applicable Business
Unit.


For 2017, and for each Plan year thereafter until otherwise determined by the
Committee, each Business Unit will be evaluated according to the performance of
the Business Units as a whole. Therefore, separate Gainsharing matrices will be
established by the Committee for the following:


•
Agency Auto;

•
Direct Auto;

•
Special lines;

•
Commercial Lines; and

•
Property.



C.    Performance Measures


Growth. The growth measure for the Plan year under all matrices will be based on
policies in force (“PIFs”).


For all matrices, growth will be measured by the percentage change in average
PIFs for the Plan year compared to the average PIFs of the immediately preceding
fiscal year. Average PIFs for the Plan year and for the immediately preceding
fiscal year will be determined by adding the fiscal-month-end number of PIFs for
each month during such year and dividing the total by twelve.


Assigned risk business will not be included in determining the growth of any
Business Unit.


Profitability. For all Business Unit matrices, the measurement of profitability
will be the combined ratio (calculated in accordance with U.S. generally
accepted accounting principles) (the “GAAP Combined Ratio”) for the Plan year
for the applicable Unit.


Assigned risk business will be included in determining the GAAP Combined Ratio
for the applicable Business Unit. The net operating expense of Corporate
Products (e.g., self-insurance) shall be apportioned among the appropriate
Business Units in accordance with the respective amount(s) of net earned
premiums generated by each such Business Unit and will be reflected in the
calculation of the GAAP Combined Ratio for such Business Units.


D.    Calculation of Performance Factor


Performance Scores


Using the actual performance results and the Gainsharing matrix for each
Business Unit, the GAAP Combined Ratio for each such Unit will be matched with
the growth levels achieved by such Unit, to determine the performance score for
each such Unit. The performance score for each Business Unit, which will be used
to calculate the Performance Factor as described further below, can vary from 0
to 2.0.


Performance Factor


The resulting performance scores for each of the Agency Auto, Direct Auto,
special lines, Commercial Lines and Property Business Units will then be
multiplied by a weighting factor, which shall be a fraction or decimal
equivalent, determined by dividing the net earned premiums generated by such
Business Unit during the Plan year by the net earned premiums generated by all
of the Business Units comprising the Core Business in the aggregate. The sum of
these weighted performance scores will be the Performance Factor for the Plan
year.


E.    Limitations


The final Performance Factor cannot exceed 2.0.


7.    Payment Procedures; Deferral. Subject to Paragraphs 9 and 16 below, no
later than December 31 of each Plan year, each participant will receive an
initial payment in respect of his or her Annual Gainsharing Payment for that
Plan year, if any, equal to 75% of an amount calculated on the basis of Paid
Eligible Earnings for the first 24 pay periods of the Plan year, estimated
earnings for the remainder of the Plan year, and an estimated performance factor
determined using the performance data for each Business Unit through the first
11 months of the Plan year (estimated, if necessary), the applicable Gainsharing
matrix and the calculations described above. Subject to Paragraphs 9 and 16
below, no later than February 28 of the following year, each participant will
receive the amount equal to (x) his or her Annual Gainsharing Payment, if any,
for such Plan year, based on his or her Paid Eligible Earnings and performance
data for the entire Plan year, minus (y) the amount of the initial payment
received by such participant pursuant to the immediately preceding sentence.







--------------------------------------------------------------------------------





Any Plan participant who is then eligible to participate in The Progressive
Corporation Executive Deferred Compensation Plan ("Deferral Plan") may elect to
defer all or a portion of the Annual Gainsharing Payment otherwise payable to
him/her under this Plan, subject to and in accordance with the terms of the
Deferral Plan. If a Plan participant has made such an election under the
Deferral Plan, then to the extent of such election, the Annual Gainsharing
Payment will, instead of being paid to such participant as described in the
immediately preceding paragraph, be credited to such participant’s account under
the Deferral Plan in accordance with the terms of the Deferral Plan.


8.    Other Plans. If, for any Plan year, an employee has been selected to
participate in both this Plan and another cash incentive plan offered by the
Company, then with respect to such employee, the Gainsharing formula set forth
in Paragraph 3 hereof shall be appropriately adjusted by applying a weighting
factor to reflect the proportion of the employee’s total annual incentive
opportunity that is being provided by this Plan. The Committee shall have full
authority to determine the incentive plan or plans in which any employee will
participate during any plan year and, if an employee is selected to participate
in more than one plan, the weighting factor that will apply to each such plan.


9.    Qualification Date; Leave of Absence; Withholding. Unless otherwise
determined by the Committee, and except as expressly provided herein, in order
to be entitled to receive an Annual Gainsharing Payment for any Plan year, the
participant must be an active officer or regular employee of the Company on
November 30 of the Plan year (“Qualification Date”). An individual (i) who is
hired on or after December 1 of any Plan year or (ii) whose employment
terminates for any reason prior to the Qualification Date is not entitled to an
Annual Gainsharing Payment for that Plan year. Annual Gainsharing Payments are
not earned until paid.


Any participant who is on a leave of absence covered by the Family and Medical
Leave Act of 1993, as amended (or equivalent state or local law), the Americans
with Disabilities Act of 1991, as amended (or equivalent state or local law),
personal leave of absence with the approval of the Company, military leave or
short or long-term disability (provided that, in the case of a long-term
disability, the participant is still an employee of the Company) on the
Qualification Date with respect to any Plan year will be entitled to receive an
Annual Gainsharing Payment for such Plan year, calculated as provided in
Paragraphs 3 through 6 above, based on the amount of Paid Eligible Earnings
received by such participant during the Plan year and paid in the manner and at
the times as are described in Paragraph 7 above but subject to Paragraph 16
below.


Any person whose employment with Progressive terminates during the Plan year as
a result of a transfer of employment from Progressive to ARX, and who remains
employed by ARX continuously from the date of such termination through the
Qualification Date, shall be entitled to receive an Annual Gainsharing Payment
for the portion of the Plan year during which the person was an employee of
Progressive, based on the amount of Paid Eligible Earnings received by such
participant during the Plan year and paid in the manner and at the times as are
described in Paragraph 7 above but subject to Paragraph 16 below.
 
All payments made hereunder will be net of any legally required deductions
and/or withholdings for federal, state and local taxes and other items.


10.    Non-Transferability. The right to any Annual Gainsharing Payment
hereunder may not be sold, transferred, assigned or encumbered by any
participant. Nothing herein shall prevent any participant's interest hereunder
from being subject to involuntary attachment, levy or other legal process.


11.    Administration. The Plan shall be administered by or under the direction
of the Committee. The Committee shall have the authority to adopt, amend, revise
and repeal such rules, guidelines, procedures and practices governing the Plan
as it shall, from time to time, in its sole discretion, deem advisable.


The Committee shall have full authority to determine the manner in which the
Plan will operate, to interpret the provisions of the Plan and to make all
determinations hereunder. All such interpretations and determinations shall be
final and binding on Progressive, all Plan participants and all other parties.
No such interpretation or determination shall be relied on as a precedent for
any similar action or decision.


Unless otherwise determined by the Committee, all of the authority of the
Committee hereunder (including, without limitation, the authority to administer
the Plan, select the persons entitled to participate herein, interpret the
provisions thereof, waive any of the requirements specified herein and make
determinations hereunder and to select, approve, establish, change or modify the
Business Units and the Gainsharing formulae, weighting factors, performance
targets and Target Percentages) may be exercised by the Chief Executive Officer
and/or the Chief Human Resource Officer; provided, however, that only the
Committee may take such actions or make such determinations with respect to the
Company’s executive officers. In the event of a dispute or conflict, the
determination of the Committee will govern.


12.    Miscellaneous.


A.
Recoupment. Progressive shall have the right to recoup any Annual Gainsharing
Payment (or an appropriate portion thereof, as hereinafter provided) with
respect to any Plan year paid to a participant hereunder who was an executive
officer of Progressive at any time during such Plan year, if: (i) the Annual
Gainsharing Payment was predicated upon the achievement during such Plan year of
certain financial or operating results (which includes, for purposes hereof, the
Performance Factor described in Section 6); (ii) such financial or operating
results were incorrect and were subsequently the subject of a restatement by
Progressive within three (3) years after the date on which such Annual
Gainsharing Payment was paid to the participant; and (iii) a lower payment would
have been made to the participant if the restated financial or operating results
had been known at the time the payment was made. Such recoupment right shall be
available to Progressive whether or not the participant in question was at fault
or responsible in any way in causing such restatement. In such circumstances,
Progressive will have the right to recover from each such participant for such
Plan year, and each such participant will refund to Progressive, the amount by
which the Annual Gainsharing Payment paid to such participant for the Plan year
in question exceeded the lower payment that would have been made based on the
restated results, without interest; provided, however, that Progressive will not
seek to recover such amounts unless the amount due would exceed the lesser of
five percent (5%) of the Annual Gainsharing Payment previously paid or
twenty-thousand dollars ($20,000). Such recovery, at the Committee’s discretion,
may be made by lump sum payment, installment payments, credits against future
bonus payments, or other appropriate mechanism.



B.
Further Rights. Notwithstanding the foregoing subsection A., if any participant
that was an executive officer at any time during such Plan year engaged in fraud
or other misconduct (as determined by the Committee or the Board, in their
respective sole discretion) resulting, in whole or in part, in a restatement of
the financial or operating results used hereunder to determine the Annual
Gainsharing Payments for a specific Plan year, Progressive will further have the
right to recover from such participant, and the participant will refund to
Progressive upon demand, an amount equal to the entire Annual Gainsharing
Payment paid to such participant for such Plan year plus interest at the rate of
eight percent (8%) per annum or, if lower, the highest rate permitted by law,
calculated from the date that such bonus was paid to the participant.
Progressive shall further have the right to recover from such participant
Progressive’s costs and expenses incurred in connection with recovering such
Annual






--------------------------------------------------------------------------------





Gainsharing Payment from the participant, including, without limitation,
reasonable attorneys’ fees. There shall be no time limit on the Company’s right
to recover such amounts under this subsection B., except as otherwise provided
by applicable law.


C.
Rights Not Exclusive. The rights contained in the foregoing subsections A. and
B. shall be in addition to, and shall not limit, any other rights or remedies
that the Company may have under any applicable law or regulation.



D.
Compliance with Law and Exchange Requirements. The Annual Gainsharing Payments
determined and paid pursuant to the Plan shall be subject to all applicable laws
and regulations. Without limiting the foregoing, and notwithstanding anything to
the contrary contained in this Plan, if the SEC adopts final rules under Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act that
require, as a condition to the Company’s continued listing on a national
securities exchange (“Exchange”), that the Company develop and implement a
policy requiring the recovery of erroneously awarded compensation, and such
regulations are applicable to any participant awarded Annual Gainsharing
Payments pursuant to the Plan, then the Annual Gainsharing Payment paid to such
participant shall be subject to recoupment by the Company pursuant to the terms
of the rules of the SEC and any applicable Exchange and any policy of the
Company adopted in response to such rules.



13.    Termination; Amendment. The Plan may be terminated, amended or revised,
in whole or in part, at any time and from time to time by the Committee, in its
sole discretion.


14.    Unfunded Obligations. The Plan will be unfunded and all payments due
under the Plan shall be made from Progressive's general assets.


15.    No Employment Rights. Nothing in the Plan shall be construed as
conferring upon any person the right to remain a participant in the Plan or to
remain employed by Progressive, nor shall the Plan limit Progressive's right to
discipline or discharge any of its officers or employees or change any of their
job titles, duties or compensation.


16.    Misconduct; Set-Off Rights. No Participant shall have the right to
receive any portion of any Annual Gainsharing Payment if, prior to such payment
being made, Participant’s employment is terminated as a result of any action or
inaction that, under Progressive’s employment practices or policies as then in
effect, constitutes grounds for immediate termination of employment, as
determined by Progressive (or, in the case of an executive officer, the
Committee) in its sole discretion. Progressive shall have the unrestricted right
to set off against or recover out of any Annual Gainsharing Payment or other
sums owed to any participant under the Plan any amounts owed by such participant
to Progressive.


17.    Prior Plans. This Plan supersedes all prior plans, agreements,
understandings and arrangements regarding bonuses or other cash incentive
compensation payable to participants by or due from Progressive. Without
limiting the generality of the foregoing, this Plan supersedes and replaces The
Progressive Corporation 2016 Gainsharing Plan (the "Prior Plan”), which is and
shall be deemed to have terminated on the last day of the Company’s 2016 fiscal
year (the "Prior Plan Termination Date"); provided, however, that any bonuses or
other sums earned and payable under the Prior Plan with respect to any Plan year
ended on or prior to the Prior Plan Termination Date shall be unaffected by such
termination and shall be paid to the appropriate participants when and as
provided thereunder.


18.    Effective Date. This Plan is adopted, and is to be effective, as of the
first day of Progressive’s 2017 fiscal year. This Plan shall be effective for
the 2017 Plan year and for each Plan year thereafter unless and until terminated
by the Committee.


19.    Governing Law. This Plan shall be interpreted and construed in accordance
with the laws of the State of Ohio.





